The Vice-Chancellor:
Let a further decree be had requiring the defendant to deliver to the complainant a deed of the premises properly executed and acknowledged ; and that the defendant also pay to the complainant her costs of this suit to be taxed. And the complainant is to be at liberty to retain the sum of eighty-two dollars and fourteen cents reported to be due from her to the defendant as a balance of the purchase money—which is to go towards the costs, payable by the defendant to the complainant, by way of offset. If any balance should remain after this is done, then it is to be paid forthwith to the defendant or her solicitor ; but if the eighty-two dollars and fourteen cents should prove insufficient to pay the costs of the complainants, she is to have execution for the residue according to the course and practice of the court.